Citation Nr: 1736520	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to increases in the (0 percent prior to November 28, 2007, 10 percent from that date to July 18, 2012, 30 percent from that date to April 3, 2015, and 50 percent from that date) ratings assigned for tension headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to April 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) that reconsidered the Veteran's claim following receipt of additional evidence after a September 2007 rating decision had decided the claim, and increased the rating for tension headaches to 10 percent, effective November 28, 2007.  An interim (September 2012) rating decision increased the rating for tension headaches to 30 percent, effective July 18, 2012.  In April 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In June 2015 and February 2016, the Board remanded the case for additional development.  Another interim (June 2016) rating decision increased the rating for the headaches to 50 percent, effective April 3, 2015.   


FINDINGS OF FACT

1. From February 13, 2007 to April 3, 2015, the Veteran's headache are reasonably shown to have been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months; very frequent prostrating and prolonged attacks productive of severe economic inadaptability were not shown.  

2. The 50 percent rating assigned for the Veteran's headaches from April 3, 2015 is the maximum schedular rating for migraines; symptoms or impairment not encompassed by the schedular criteria are not shown from that date (and are not specifically alleged).


CONCLUSION OF LAW

The Veteran's headache disability warrants "staged" ratings of 30 percent (and no higher) from February 13, 2007 to April 3, 2015 and 50 percent (but no higher) from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in in August 2007 and in March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran's available pertinent treatment records have been secured.  The Board's February 2016 remand directed the AOJ to secure employment records, including any that would identify time lost from work due specifically to headaches.  A June 2016 report of general information notes his employer indicated such records are unavailable.  Accordingly, there is no indication that any available pertinent evidence remains outstanding.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ( "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Factual Background

A September 2006 Board decision denied a compensable rating for the Veteran's tension headaches.  In December 2006, the Board denied the Veteran's motion for reconsideration of the Board's decision.

In a February 2007 statement, the Veteran reported his headaches were severe and occurred every couple of hours.
In an August 2007 statement, the Veteran reported his headaches caused daily, "devastating" pain and "literally shut [him] down;" some days (more than twice a week) he was unable to get out of bed due to debilitating pain.  

On August 2007 VA neurological examination, chronic moderate daily headaches, non-prostrating, were diagnosed.  The Veteran reported his daily headaches had increased in severity.  He asserted he could function only after taking Aleve in the morning.  He indicated he had more severe headaches associated with nausea and visual changes about twice a month.

A September 2007 VA treatment record notes that the Veteran requested Family Medical Leave Act (FMLA) paperwork be filled out.  He complained of daily headaches that started around his eyes and radiated to the back of his head.  A FMLA form completed in September 2007 shows he requested intermittent leave due to headaches and a chronic back injury.  

An October 2007 VA treatment note indicates the Veteran reported his migraines were increasing in severity, becoming more frequent, and preventing him from working.  He requested FMLA paperwork to be filled out.  The physician assessed headaches and noted they were worsening.  A November 2007 VA neurology consultation note shows cervicogenic headaches were diagnosed; pain medication was prescribed.  December 2007 and January 2008 VA treatment notes indicate he continued to complain of headaches and neck pain, and that he presented FMLA forms to be completed.  They do not indicate whether they were for FMLA leave or whether it was specifically for just his headaches.  A January 2008 VA neurology progress note indicates his headaches were persistent, but were partially alleviated by prescribed medication.

In a March 2008 statement, the Veteran asserted his headaches had become increasingly severe.  He said the headaches led him to apply for, and be granted, benefits under FMLA.  He said the headaches were a major dysfunction in his life.

On April 2008 VA neurological examination, tension-type headache disorder was diagnosed.  The Veteran reported he had daily headaches with some nausea when the pain was very severe.  He noted he had missed work on several occasions and taken a medical leave of absence for a short period during the prior year due to the headaches.  He also endorsed having some blurry vision.  
In a June 2008 notice of disagreement, the Veteran reported his headaches caused vomiting.  He also noted he received FMLA relief because he had missed so many days of work that it was affecting his performance rating.  

September 2008, March 2009, and April 2009 VA treatment records note the Veteran continued to complain of headaches with nausea.  

A February 2009 letter from the Veteran's employer notes his application for FMLA leave was approved; the nature of the disability was not identified.

In an August 2009 statement, the Veteran reported his migraines were "very debilitating."  He asserted they left him prostrate several times a month and were increasing in severity.  

A September 2009 VA treatment note indicates the Veteran continued to complain of headaches.  

In his January 2010 substantive appeal, the Veteran asserted his headaches caused prostrating attacks at least once a week.

An April 2010 VA treatment record notes the Veteran continued to complain of headaches.  A January 2011 note indicates his headaches were stable.

A September 2010 private treatment record notes the Veteran requested a FMLA form be completed for cervical radiculopathy.  

An October 2010 letter from the Veteran's employer notes his application for FMLA leave was approved; the nature of the disability was not identified.

In an April 2011 statement, the Veteran reported he still suffered from excruciating headaches.
A June 2011 VA treatment note shows the Veteran's treatment provider indicated he would need leave from work to complete physical therapy for chronic low back pain between July 8, 2011 and July 31, 2011.  He requested FMLA paperwork to be completed for his low back pain.  Another June 2011 note indicates his headaches were stable.  

A November 2011 letter from the Veteran's employer notes his application for FMLA leave was approved; the nature of the disability was not identified.

A January 2012 VA treatment record notes the Veteran complained of continued problems with headaches.  In a June 2012 letter, his VA treatment provider advised his employer that he should be excused from work until July 2, 2012 for a flare of back pain.

A July 2012 letter from the Veteran's employer notes his application for FMLA leave was approved; the nature of the disability was not identified.

On July 2012 VA examination, tension headaches were diagnosed.  The Veteran reported his headaches were severe enough to be prostrating 1 to 2 times per month, causing him to lie down.  He experienced constant head pain, pain on both sides of the head, and nausea.  The head pain typically lasted less than 1 day.  He denied any associated vomiting, photophobia, or aura.  The examiner opined he had prostrating attacks of non-migraine headaches once every month.  He did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner opined that the headaches did not impact his ability to work.  

May 2013 and May 2014 VA treatment records show the Veteran requested FMLA paperwork to be completed for his low back pain.

A June 2013 letter from the Veteran's employer notes his application for FMLA leave was approved; the nature of the disability was not identified.  The leave included a period from July 15, 2013 to July 26, 2013 and intermittent periods.  

In a May 2014 statement, the Veteran reported he had been experiencing frequent prostrating attacks since service.  

A June 2014 letter from the Veteran's employer notes his application for FMLA leave was approved; the nature of the disability was not identified.

On August 2014 VA examination, tension headaches were diagnosed.  The Veteran reported headaches occur throughout the day.  The examiner opined he experiences characteristic prostrating attacks of headache pain once every month.  He did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner opined his headache condition impacts his ability to work.  He noted the Veteran reported using FMLA, on average, twice per month.  

A January 2015 VA treatment record notes an FMLA form was completed for back pain.

At the April 2015 Board hearing, the Veteran testified the severity of his headaches was the same since service.  He reported having attacks that lasted all day 3 to 4 times a week.  He reported using FMLA leave "quite often."  He reported the prostrating attacks lasted all day.

A June 2015 VA treatment record notes he complained of back pain and requested renewal of his FMLA papers.

A June 2015 letter from the Veteran's employer notes his application for FMLA leave was approved; the nature of the disability was not identified.

In August 2015, the Veteran submitted printouts from his employer that show he took 11 sick days in 2007; five in 2008; six in 2009; seven in 2010; 29 in 2011; 20 in 2012; 18 in 2013; 20 in 2014; and just over 21 in 2015.  The entries not show whether the sick leave was for headaches or for back pain.  

On September 2015 VA examination, tension headaches were diagnosed.  The Veteran reported the headaches occurred daily, but that he had severe prostrating headaches two times a month.  The prostrating headaches could cause nausea and last two to three days.  He reported he missed eight days of work during the prior month due to the headaches.  While describing the prostrating headaches, the examiner noted they occurred once a month on average during the prior several months.  However, the examiner also checked the appropriate box to indicate he had "very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability."  The examiner opined the severe headaches could interfere with the Veteran's employment, noting he had utilized FMLA but was able to continue working as a pharmacy technician.  

In a January 2016 letter, a VA treatment provider reported the Veteran had a flare-up of back pain and needed to be excused from work from January 11, 2016 to January 22, 2016.

A May 2016 VA treatment record notes the Veteran requested a renewal of narcotic pain medication.  

Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience periods of time with multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period.  

Under Code 8100, a 0 percent rating is warranted for migraines with less frequent attacks than for a 10 percent rating; a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and a maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Code 8100.  The rating criteria do not define "prostrating" and the courts have not undertaken to define "prostrating" for purposes of Code 8100.  See Fenderson v. West, 12 Vet. App. 119 (1999).  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  The term "economic inadaptability" is also not defined in the regulations.  The Court has stated that it is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Analysis

The Board notes that "staged" ratings have been assigned during the evaluation period, and finds that as the severity of the Veteran's headache disability has varied during the evaluation period, staged ratings are warranted.

On longitudinal review of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds that from February 13, 2007 to April 3, 2015, the Veteran's headache disability was manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  The Board acknowledges the August 2007 VA examiner diagnosed non-prostrating headaches.  However, the examiner appeared to indicate the daily headaches were non-prostrating, and the report does not appear to contradict the Veteran's reports of more severe headaches that occurred two times a month and caused nausea and visual changes.  Notably, in the August 2007 statement, the Veteran reported the headaches caused him to shut down and not be able to get out of bed.  In multiple statements throughout the period under consideration, he consistently reported having daily headaches, with more severe attacks that occur at least once a month.  The Board finds no good reason to doubt the veracity of his statements.

However, the Board further finds that at no time prior to April 3, 2015 was the Veteran's headache disability shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, so as to warrant the next higher (50 percent) rating under Code 8100.  While he consistently reported having daily headaches and regular, more severe, attacks, such attacks are not shown to have produced severe economic inadaptability.  The Board acknowledges that the Veteran took some intermittent, unpaid sick leave during this period, it is clear that some of the leave was for a back disability, not headaches, and the level of severity of headaches did not prevent him from working full-time on a regular basis.  In addition, July 2012 and August 2014 VA examiners opined he did not have very prostrating and prolonged attacks of migraines/non-migraine headache pain productive of severe economic inadaptability.  The Veteran's VA treatment records suggest the majority of leave he requested VA treatment providers to certify was for back pain, not headaches.  Accordingly, while the headaches certainly had an economic impact during this period, they did not produce severe economic inadaptability.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's headache disability warrants a rating in excess of 30 percent prior to April 3, 2015.  

As the 50 percent rating assigned from April 3, 2015 is the maximum schedular rating provided for migraines, the Board considered the applicability of alternate diagnostic codes for a possible rating by analogy, but did not find any diagnostic Code with criteria pertinent to the Veteran's disability picture, that provide for a rating in excess of 50 percent.  In December 2015 appellate argument the Veteran's  representative contended his headaches severely affect his occupational functioning and employability and argued that an extraschedular evaluation was not adequately considered.  However, as was noted above a marked impact on occupational functioning due to headaches symptoms (as opposed to back disability symptoms) is not shown by the record.  The available records show that the Veteran's FMLA leave was primarily for back disability; and he nonetheless was able to maintain regular substantially gainful employment.  Symptoms of or other (than occupational) impairment due to headaches not encompassed by schedular criteria are not shown by the record or alleged.  Accordingly, referral of the matter to the Director of Compensation for consideration of an extraschedular rating is not warranted.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  







ORDER

A "staged" increased (to 30 percent but no higher) rating is granted for the Veteran's headache disability from February 13, 2007 to July 18, 2012, subject to the regulations governing payment of monetary awards.

Ratings for the headaches in excess of 30 percent prior to July 18, 2012 and in excess of 50 percent from that date are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


